


110 HR 1062 IH: To require the President to report to Congress on the

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1062
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Boehner (for
			 himself, Mr. Blunt,
			 Mr. Putnam,
			 Mr. Cantor,
			 Mr. McCotter,
			 Mr. Cole of Oklahoma,
			 Ms. Granger,
			 Mr. Carter,
			 Mr. Dreier,
			 Ms. Ros-Lehtinen,
			 Mr. Hunter,
			 Mr. Hoekstra,
			 Mr. King of New York,
			 Mr. Lewis of California,
			 Mr. Alexander,
			 Mr. Bachus,
			 Mrs. Biggert,
			 Mr. Bonner,
			 Mr. Boustany,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Chabot,
			 Mr. Culberson,
			 Mr. David Davis of Tennessee,
			 Mr. Doolittle,
			 Mrs. Drake,
			 Ms. Fallin,
			 Mr. Fortenberry,
			 Mr. Fortuño,
			 Ms. Foxx, Mr. Gallegly, Mr.
			 Gilchrest, Mr. Gohmert,
			 Mr. Hastings of Washington,
			 Mr. Inglis of South Carolina,
			 Mr. Keller of Florida,
			 Mr. Kline of Minnesota,
			 Mr. Knollenberg,
			 Mr. Kuhl of New York,
			 Mr. Lamborn,
			 Mr. LaHood,
			 Mr. LaTourette,
			 Mr. McCarthy of California,
			 Mr. McCaul of Texas,
			 Mr. McHugh,
			 Mr. McKeon,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mrs. Miller of Michigan,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Neugebauer,
			 Mr. Nunes,
			 Mr. Platts,
			 Mr. Petri,
			 Mr. Poe, Mr. Porter, Mr.
			 Price of Georgia, Ms. Pryce of
			 Ohio, Mr. Rehberg,
			 Mr. Reichert,
			 Mr. Rogers of Kentucky,
			 Mr. Roskam,
			 Mr. Sali, Mr. Saxton, Mrs.
			 Schmidt, Mr.
			 Sensenbrenner, Mr.
			 Sessions, Mr. Shays,
			 Mr. Shuster,
			 Mr. Smith of Nebraska,
			 Mr. Smith of Texas,
			 Mr. Stearns,
			 Mr. Tancredo,
			 Mr. Tiahrt,
			 Mr. Terry,
			 Mr. Tiberi,
			 Mr. Thornberry,
			 Mr. Walberg,
			 Mr. Wamp, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the President to report to Congress on the
		  extent to which the Government of Iraq is fully cooperating with United States
		  stability efforts in Iraq and is making demonstrable progress toward achieving
		  stability and security for the people of Iraq and denying terrorists a
		  sanctuary in Iraq, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Security
			 and Victory in Iraq Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The national
			 security mission of the United States and its coalition partners, having
			 removed Saddam Hussein and his regime from power, is to help establish a
			 sovereign, free, secure, and united Iraq at peace with its neighbors.
			(2)The people of Iraq
			 in 2005 went to the polls in great numbers and in an historic democratic
			 process elected an interim government, voted on a new constitution, and elected
			 a permanent democratic government.
			(3)Since its
			 inception, Iraq’s democratic government has been under continuous attack from
			 extremist insurgents, terrorists, and, more recently, growing sectarian
			 conflict.
			(4)The increasing
			 violence is now threatening Iraq’s government, endangering regional stability
			 and creating the opportunity for safe havens for terrorists.
			(5)The National Intelligence Estimate for
			 Iraq, released February 2, 2007, stated: Coalition capabilities,
			 including force levels, resources, and operations, remain an essential
			 stabilizing element in Iraq.. The National Intelligence Estimate for
			 Iraq stated further that if Coalition forces were to withdraw rapidly, the
			 intelligence community judges that neighboring countries—invited by Iraqi
			 factions or unilaterally—might intervene openly in the conflict.
			(6)There is evidence that the sectarian
			 violence is pulling in neighboring countries, with United States and coalition
			 commanders in Iraq, intelligence sources, and the Iraq Study Group all
			 affirming that Syria and Iran are actively supporting efforts to undermine
			 stability in Iraq, with reporting attesting that Iran has provided arms,
			 financial support, and training for militias within Iraq and may be supplying
			 improvised explosive devices to groups that attack United States forces.
			(7)Israeli Prime Minister Olmert underscored
			 the regional consequences of a United States withdrawal from Iraq in a December
			 11, 2006, interview with the Washington Post and Newsweek saying: If
			 there is a premature pullout before Iraq has a robust government with a strong
			 authority that can keep the country from collapsing into an internal civil war,
			 America will have to think about the possible ramifications on neighbouring
			 Arab countries with moderate governments. . . . How will it affect the
			 stability of these countries against the radical forces that might flourish as
			 a result of a premature pullout of America?.
			(8)Ayman al-Zawahiri has repeatedly stated the
			 need to extend the jihad beyond Iraq and wrote in an October 2005 letter to the
			 late al-Qaeda leader al-Zarqawi, that the Islamist militant extremists
			 must not have their mission end with the expulsion of the Americans from
			 Iraq, and then lay down their weapons. . . . Instead, their ongoing mission is
			 to establish an Islamic state, and defend it, and for every generation to hand
			 over the banner to the one after it . . ..
			(9)This commitment to imposing militant
			 extremist Islam throughout the world was recently echoed by Iranian leader
			 Mahmoud Ahmadinejad, who was quoted as saying on January 5, 2007: We
			 don’t shy away from declaring that Islam is ready to rule the world. . . . We
			 must prepare ourselves to rule the world..
			(10)The failure to
			 secure Iraq would threaten America’s vital national security interests, in a
			 strategically important region in the world, and our homeland security
			 interests.
			(11)Recognizing the
			 investment of troops and resources had outpaced results in Iraq, the President
			 and a congressionally-established commission, the Iraq Study Group, conducted
			 reappraisals of our policies and strategies in Iraq.
			(12)The President outlined a new strategy on
			 January 10, 2007, to immediately further United States national security
			 priorities, to provide greater security for the Iraqi population, and to
			 accelerate progress on essential political, social, and economic reforms
			 necessary to the long-term stability of the central government and the
			 country.
			(13)On January 26, 2007, the United States
			 Senate unanimously confirmed General David H. Petraeus as the new commander of
			 United States and allied forces in Iraq. During his confirmation hearings,
			 General Petraeus addressed the negative consequences a premature withdrawal
			 would have on United States interests and regional stability, as well as the
			 positive encouragement a congressionally-passed resolution of disapproval
			 regarding the new strategy would have on United States enemies operating in
			 Iraq.
			(14)In addition, General Petraeus, as he
			 himself has stated, cannot accomplish his new mission without the deployment of
			 the additional troops, which would reinforce United States and allied forces.
			 It is not in the best national security interests of the United States to
			 support unanimously a new commanding general given his mission and then deny
			 him the resources to be successful in that mission.
			(15)Despite policy
			 disagreements, all Members of Congress support the members of the United States
			 Armed Forces, who have served honorably in their mission to fight terrorism and
			 to protect the security of the United States.
			(16)The members of
			 the Armed Forces and their families have made sacrifices, in many cases the
			 ultimate sacrifice, to protect the security of the United States and the
			 freedom of its citizens.
			(17)Failure to fully
			 provide resources to military forces deployed in support of operations in Iraq
			 will negatively impact our troops’ morale and result in increasing casualties
			 and make the mission to secure Iraq impossible.
			3.Certification
			 relating to efforts by the Government of IraqNot later than 30 days after the date of the
			 enactment of this Act, and every 30 days thereafter, the President shall
			 transmit to the appropriate congressional committees a certification that
			 contains a determination of the President of the extent to which—
			(1)the Government of Iraq is fully cooperating
			 with United States stability efforts in Iraq; and
			(2)the Government of Iraq has taken effective
			 steps and made demonstrable progress toward—
				(A)completing the process of purging from its
			 security services those individuals with ties to insurgents, sectarian
			 militias, and terrorism;
				(B)developing and implementing a rotation
			 schedule that allows all Iraqi Army battalions to participate in operations in
			 battlefield conditions, such as those combat conditions found in Baghdad and al
			 Anbar Province;
				(C)denying terrorists
			 and their state-sponsors, particularly Iran and Syria, the use of Iraqi
			 territory as a terrorist sanctuary;
				(D)developing and implementing a strategy to
			 promote tolerance, peace, and co-existence among Iraqis, which should
			 particularly address how to decrease sectarian tensions and violence;
				(E)providing and
			 ensuring equal access to resources to all Iraqis and augmenting the capability
			 of reconstruction programs and economic institutions;
				(F)adopting reforms
			 to promote justice, equality, and the rule of law, and ensuring financial and
			 transparent accountability of all Iraqi Government ministries and operations;
			 and
				(G)cooperating and
			 coordinating internationally to help stabilize Iraq.
				4.ReportNot later than 30 days after the date of the
			 enactment of this Act, and every 30 days thereafter, the President shall
			 transmit to the appropriate congressional committees a report that—
			(1)details the
			 progress in the implementation of the Iraq strategy, “A New Way Forward,”
			 announced by the President on January 10, 2007;
			(2)details the
			 progress of the Government of Iraq in meeting the benchmarks described in
			 section 3 of this Act;
			(3)identifies the level of combat experience
			 of all Iraqi Army battalions, provides details on the development and
			 implementation of a rotation schedule to ensure that all Iraqi Army battalions
			 experience combat operations in battlefield conditions, and identifies the
			 extent to which the Iraqi Ministry of Defense has deployed Iraqi military units
			 that are needed to secure Baghdad and al Anbar Province;
			(4)tracks
			 expenditures of Iraqi funds, which are allocated for the Iraqi Army, for the
			 purpose of equipping the Iraqi Army;
			(5)measures the
			 effectiveness of the police force in Baghdad using normally accepted crime
			 statistics;
			(6)assesses the contributions by allies of the
			 United States to provide support to the Government and people of Iraq;
			 and
			(7)identifies the
			 steps the Government of the United States is taking to hold the Government of
			 Iraq accountable in meeting the benchmarks described in section 3 of this Act
			 and in providing funding for the Provincial Reconstruction Teams in
			 Iraq.
			5.Interagency
			 assessment
			(a)Interagency
			 assessment requiredThe
			 President shall require all relevant departments and agencies of the Government
			 of the United States to conduct an interagency assessment of the impact that
			 withdrawal of United States Armed Forces from Iraq would have on the national
			 security and homeland security interests of the United States, as well as an
			 assessment on the impact that such a withdrawal would have for United States
			 allies in the region.
			(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees a report that contains the results of the interagency
			 assessment conducted under subsection (a).
			6.Select Bipartisan
			 Committee to Monitor United States Policy and Strategy for Iraq
			(a)EstablishmentThere is hereby established in the House of
			 Representatives the Select Bipartisan Committee to Monitor United States Policy
			 and Strategy for Iraq (hereinafter referred to as the select
			 committee).
			(b)Composition
				(1)In
			 generalThe select committee shall be composed of 10 members
			 appointed by the Speaker of the House of Representatives, of whom 5 members
			 shall be appointed upon the recommendation of the minority leader of the House
			 of Representatives. The Speaker shall designate one member as chairman of the
			 select committee.
				(2)Ex officio
			 membersThe Speaker and the minority leader of the House of
			 Representatives shall be ex officio members of the select committee but shall
			 have no vote in the select committee and may not be counted for purposes of
			 determining a quorum. The Speaker and the minority leader each may designate a
			 leadership staff member to assist in their capacity as ex officio members, with
			 the same access to select committee meetings, hearings, briefings, and
			 materials as employees of the select committee and subject to the same security
			 clearance and confidentiality requirements as staff of the select
			 committee.
				(c)Duties
				(1)In
			 generalThe select committee is authorized and directed to
			 monitor the implementation of this Act and to study proposals from relevant
			 committees of the House of Representatives, the executive branch, and private
			 sector entities and individuals as the select committee considers appropriate
			 concerning the development of United States policy and strategy to assist Iraq
			 to achieve a stable, democratic government and security forces capable of
			 establishing and maintaining security and stability.
				(2)ReportNot
			 later than 180 legislative days after the date on which all members of the
			 select committee have been appointed pursuant to subsection (b)(1), the select
			 committee shall submit to the House of Representatives a report that contains a
			 summary of the activities of the select committee carried out under paragraph
			 (1) and any findings or recommendations relating to such activities.
				(d)ProcedureRule XI of the Rules of the House of
			 Representatives, including the items referred to in the following paragraphs,
			 shall apply to the select committee:
				(1)Clause 2(j)(1) of
			 rule XI (guaranteeing the minority additional witnesses).
				(2)Clause 2(m)(3) of
			 rule XI (providing for the authority to subpoena witnesses and
			 documents).
				In
			 addition, access by the select committee to classified information and other
			 national security information shall be conducted consistent with the Rules of
			 the House of Representatives.(e)Joint
			 operationsThe chairman of
			 the select committee, in carrying out the duties described in subsection (c),
			 shall consult with the chairman of a Senate committee conducting duties similar
			 to the duties described in subsection (c) regarding meeting jointly to receive
			 testimony, the scheduling of hearings or issuance of subpoenas, and joint staff
			 interviews of key witnesses.
			(f)Staff;
			 funding
				(1)Staff
					(A)Use of existing
			 House staffTo the greatest extent practicable, the select
			 committee shall utilize the services of staff of employing entities of the
			 House of Representatives. At the request of the chairman in consultation with
			 the ranking minority member, staff of employing entities of the House of
			 Representatives or a joint committee may be detailed to the select committee to
			 carry out this section and shall be deemed to be staff of the select
			 committee.
					(B)Other
			 staffThe chairman, upon consultation with the ranking minority
			 member, may employ and fix the compensation of such staff as the chairman
			 considers necessary to carry out this resolution.
					(2)FundingThere
			 shall be paid out of the applicable accounts of the House of Representatives
			 $500,000 for the expenses of the select committee. Such payments shall be made
			 on vouchers signed by the chairman and approved in the manner directed by the
			 Committee on House Administration. Amounts made available under this paragraph
			 shall be expended in accordance with regulations prescribed by the Committee on
			 House Administration.
				(g)Dissolution and
			 disposition of records
				(1)DissolutionThe
			 select committee shall cease to exist 30 days after filing the report required
			 under subsection (c)(2).
				(2)Disposition of
			 recordsUpon dissolution of the select committee, the records of
			 the select committee shall become the records of any committee of the House of
			 Representatives designated by the Speaker of the House of
			 Representatives.
				7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, the Committee on
			 Homeland Security, the Permanent Select Committee on Intelligence, and the
			 Select Bipartisan Committee to Monitor United States Policy and Strategy for
			 Iraq (established under section 6 of this Act) of the House of Representatives;
			 and
				(B)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Relations, the Committee
			 on Homeland Security and Governmental Affairs, and the Select Committee on
			 Intelligence of the Senate.
				(2)Legislative
			 dayThe term
			 legislative day means any calendar day during which the House of
			 Representatives is in session.
			(3)Terrorist
			 sanctuaryThe term
			 terrorist sanctuary has the meaning given the term in section
			 140(d)(5) of the Foreign Relations Authorization Act, Fiscal Years 1988 and
			 1989 (22 U.S.C. 2656f(d)(5) (as added by section 7102(d)(3) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458)).
			
